DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 19 describe(s) a computer program per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer 
As an additional note, a computer program claimed as stored on a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 14-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson et al. (US 20100179878 A1).

Regarding Claim 1, Dawson discloses An information processing apparatus (ABS reciting “a system”. Fig. 1. ¶7 reciting “FIG. 1 illustrates an example embodiment of a targeted vehicle advertising and entertainment system”) comprising: 
a display unit (Fig. 1, display portion 116) provided on an outer side of a transportation apparatus (¶50 reciting “display portion 116 includes three separate displays, wherein one is disposed at the rear of the advertising vehicle and facing behind the vehicle, one is disposed on the rear half of the advertising vehicle and facing the side of the vehicle and one is disposed on the front half of the advertising vehicle and facing the side of the vehicle. ”); and 
an image control unit configured to execute control of a display image on the display unit, (Fig. 1 processor portion 106, processor communication portion 110. ¶40 reciting “processor portion 106 sends the advertisement content data corresponding to the advertisement of the specific vendor for the particular running shoe to processor communication portion 110 via signal 128. Processor communication portion 110 then sends the advertisement content data to display portion 116 to display the advertisement.”)
wherein the image control unit 
executes control to change the display image on the display unit depending on a traveling state of the transportation apparatus.(¶24 disclosing detecting velocity information of the transportation apparatus, and reciting “GPS portion 112 may additionally include, or be able to obtain, vendor content data corresponding to locations of vendors, e.g., shops, restaurants, etc., in relationship to the advertising vehicle. This vendor content data may be included in GPS signal 130.” ¶25 reciting “Sensor portion 114 may also determine target vehicle position and speed relative to the advertising vehicle.” Further, ¶28 disclosing generating advertising data for display based on the GPS signal 130, and reciting “Processor portion 106 may be further 

Regarding Claim 2, Dawson discloses The information processing apparatus according to claim 1, further comprising: 
a data analysis unit configured to analyze the traveling state of the transportation apparatus on a basis of input information from a sensor, (¶24-25 disclosing obtaining input information from a sensor (112/114), and ¶24 reciting “GPS portion 112 may additionally include, or be able to obtain, vendor content data corresponding to locations of vendors, e.g., shops, restaurants, etc., in relationship to the advertising vehicle. This vendor content data may be included in GPS signal 130.” ¶25 reciting “Sensor portion 114 may also determine target vehicle position and speed relative to the advertising vehicle.” Further, ¶28 disclosing to analyze the traveling state on a basis of the input information, and reciting “Processor portion 106 may be further operable to identify specific advertising data 136 within personal content data 138 based on the correlation of target signal 132 and GPS signal 130. ”)
wherein the display control unit 
executes the control to change the display image on the display unit on a basis of an analysis result obtained by the data analysis unit.


Regarding Claim 3, Dawson discloses The information processing apparatus according to claim 1, further comprising: 
a data analysis unit configured to analyze whether the transportation apparatus is accelerating, decelerating, or constant speed traveling on a basis of input information from a sensor, (¶24 disclosing obtaining velocity information of the transportation apparatus, and ¶25 disclosing obtaining a relative speed of the transportation apparatus based on sensor input. ¶28 disclosing the velocity information and relative speed information are used/analyzed for identifying specific advertising data.)
wherein the display control unit 
executes the control to change the display image on the display unit depending on each state whether the transportation apparatus is accelerating, decelerating, or constant speed traveling.
(¶28 disclosing the advertisement is based on the velocity and relative speed information.)

Claim 14, has similar limitations as of Claim(s) 1 and 2, therefore it is rejected under the same rationale as Claim(s) 1 and 2.
Claim 17, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 18, has similar limitations as of Claim(s) 1 and 2, therefore it is rejected under the same rationale as Claim(s) 1 and 2.
Claim 19, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.

Regarding Claim 11, Dawson discloses An information processing apparatus (ABS reciting “a system”. Fig. 1. ¶7 reciting “FIG. 1 illustrates an example embodiment of a targeted vehicle advertising and entertainment system”) comprising: 
a display unit provided on an outer side of a transportation apparatus; (Fig. display portion 116. ¶50 reciting “display portion 116 includes three separate displays, wherein one is disposed at the rear of the advertising vehicle and facing behind the vehicle, one is disposed on the rear half of the advertising vehicle and facing the side of the vehicle and one is disposed on the front half of the advertising vehicle and facing the side of the vehicle. ”)
an image control unit configured to execute control of a display image on the display unit; (Fig. 1 processor portion 106, processor communication portion 110. ¶40 reciting “processor portion 106 sends the advertisement content data corresponding to the advertisement of the specific vendor for the particular running shoe to processor communication portion 110 via signal 128. Processor communication portion 110 then sends the advertisement content data to display portion 116 to display the advertisement.”) and 
a camera functioning as an image input unit configured to capture an image around the transportation apparatus, (¶34 reciting “system 100 images an area (S206). Referring back to FIG. 1, sensor portion 114 may image an area. For example, sensor portion 114 may be a camera operable to image an area. ”)
wherein the image control unit 
executes control to change the display image on the display unit depending on a result obtained by analyzing a user around the transportation apparatus on a basis of the image captured by the camera. (¶35 reciting “it is determined whether a predetermined parameter is detected (S208). In one embodiment, processor portion 106 searches area image data for predetermined image data that corresponds to at least one of a plurality of predetermined parameters that may be used to identify a person or car within the imaged area.” Fig. 2 S212-S218 disclosing changing the display image based on correlate Ad Data of the identified person. ¶37-39)

Claim 15, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 20100179878 A1), and in view of Kuo et al. (US 20190164266 A1).

Regarding Claim 4, Dawson discloses The information processing apparatus according to claim 1.
However, Dawson does not explicitly disclose wherein the image control unit  generates and displays an augmented reality (AR) image using a real object near the transportation apparatus on the display unit.
Augmented reality used in advertising is well known in the art. In addition, Kuo teaches “the system 300 can augment one or more objects 506(1)-(6) within the environment with general content (e.g., not location-based content). For instance, the system 300 can cause the first surface 312(1) to display general content within the portion of the first surface 312(1) such that the object of interest 506(1) is augmented with the general content.” (col. 18, ln. 59-65). In other words, Kuo teaches displaying an augmented reality image using a real object near a vehicle.  
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 20100179878 A1), and in view of Raccah (US 20080236003 A1).

Regarding Claim 7, Dawson discloses The information processing apparatus according to claim 1.
However, Dawson does not explicitly disclose wherein the image control unit  executes control to update the display image on the display unit provided on a side surface of the transportation apparatus in such a way to flow backward from a traveling direction of the transportation apparatus.
Raccah teaches “A device for continuously or intermittently displaying graphic material, such as advertisements on the side or rear of a moving vehicle. ” (ABS). Further, ¶9 recites “The panels are placed back-to-back on a roll that advances forward, or backward, displaying the panels sequentially. A programmed electronic microprocessor would control a set of motors, gears and bars that allow the panels to advance.” In other words, Raccah teaches updating the display panel on a side surface of a vehicle in such a way to flow backward.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 20100179878 A1), and in view of Sibley (US 10242457 B1).

Regarding Claim 8, Dawson discloses The information processing apparatus according to claim 1.
However, Dawson does not explicitly disclose wherein the image control unit 
changes the display image on the display unit provided on a side surface of the transportation apparatus depending on a line-of-sight direction of a user looking at the display unit.
Sibley teaches “The system can obtain sensor data, such as image data, representing a passenger within a vehicle. The system can then analyze the sensor data using pose estimation to determine a pose of the passenger within the vehicle, and analyze the sensor data using gaze detection to determine a point of gaze of the passenger. Based on the pose and the point of gaze, the system can determine a surface within the vehicle for providing content. ” (ABS).
.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 20100179878 A1).

Regarding Claim 9, Dawson discloses The information processing apparatus according to claim 1, 
wherein the image control unit 
causes advertising information for a store near the transportation apparatus to be displayed on the display unit. (¶24 reciting “GPS portion 112 may additionally include, or be able to obtain, vendor content data corresponding to locations of vendors, e.g., shops, restaurants, etc., in relationship to the advertising vehicle. This vendor content data may be included in GPS signal 130.” Further, ¶28 disclosing identifying adverting data based on the GPS signal 130. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus to generate and display advertising information for a shop near the vehicle (taught by Dawson). The suggestions/motivations would have been to Applying a known 

Regarding Claim 10, Dawson discloses The information processing apparatus according to claim 9, 
wherein the information processing apparatus 
detects a position of the transportation apparatus on a basis of input information from a sensor and causes the advertising information of the store near the transportation apparatus to be displayed on the display unit depending on the detected position.(¶24 disclosing determining the shop information based on GPS portion (a sensor))

Claims 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 20100179878 A1), in view of Levesque (US 20210223870 A1).

Regarding Claim 12, Dawson discloses The information processing apparatus according to claim 11, wherein the information processing apparatus executes processing for providing a service to the user, as the result obtained by analyzing the user around the transportation apparatus on a basis of the image captured by the camera. (See Claim 11 rejections for detailed analysis.)
However, Dawson does not explicitly disclose the service is provided in a case where a fact that the user performs a prescribed action is confirmed.

It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Dawson) to provide a service to a person in a case where the user performs a prescribed action (taught by Levesque). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 13, Dawson in view of Levesque discloses The information processing apparatus according to claim 12, wherein the processing for providing the service is processing for transmitting a coupon to user equipment held by the user. (Levesque, ¶104 reciting “AR may also be used to present promotional haptic AR scenarios. For example, a retail store chain may run a promotion where as people pass by one of its physical stores, they can make a circular gesture against the store's window to get a chance to win a rebate coupon.”. The suggestions/motivations would have been the same as that of Claim 12 rejections.)

Claim 16, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “generates and displays, on the display unit, the AR image using the real object opposite to a side surface of the transportation apparatus where the display unit is placed.” in combination with the remaining aspects of the claim and its base claims. 

Claim 6 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “wherein the AR image is an image in which an animation image moves along a contour of the real object.” in combination with the remaining aspect so the claim and its base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611